Order entered August 21, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00864-CV

                IN THE INTEREST OF S.H.V. AND P.J.V.C., CHILDREN

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-00307

                                          ORDER
       We GRANT appellant’s August 19, 2013 motion for an extension of time to file a brief

TO THE EXTENT that appellant shall file her brief on or before September 20, 2013. We

caution appellant that no further extension of time will be granted in this accelerated appeal

absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE